         Case 2:17-cr-00243-JCM-NJK Document 48 Filed 03/01/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Raquel_Lazo@fd.org
 6
     Attorney for Giuseppe Russo
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                                Case No. 2:17-cr-243-JCM-NJK
11
                    Plaintiff,                                STIPULATION TO CONTINUE
12                                                              SENTENCING HEARING
            v.
                                                                    (Third Request)
13
     GIUSEPPE RUSSO,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Christopher Burton, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Raquel Lazo, Assistant Federal Public Defender, counsel for Giuseppe Russo, that the
20
     Sentencing Hearing currently scheduled on March 13, 2019 at 10:00 a.m., be vacated and
21
     continued to a date and time convenient to the Court, but no sooner than fourteen (14) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Defendant's parents wish to be present at the sentencing hearing and will be out
24
     of town on the currently scheduled sentencing hearing.
25
            2.      Additionally, defense counsel is still waiting to hear back from Pahrump staff
26
     regarding information contained in the presentence investigation report which client disputes.
       Case 2:17-cr-00243-JCM-NJK Document 48 Filed 03/01/19 Page 2 of 3




 1        3.     The defendant is in custody and does not oppose a continuance.
 2        4.     The parties agree to the continuance.
 3        This is the third request for a continuance of the sentencing hearing.
 4        DATED this 1st day of March, 2019.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8       /s/ Raquel Lazo                                /s/ Christopher Burton
     By_____________________________                By_____________________________
 9   RAQUEL LAZO                                    CHRISTOPHER BURTON
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
         Case 2:17-cr-00243-JCM-NJK Document 48 Filed 03/01/19 Page 3 of 3




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                    Case No. 2:17-cr-243-JCM-NJK
 4
                    Plaintiff,                                               ORDER
 5
            v.
 6
     GIUSEPPE RUSSO,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Wednesday,     March        13,   2019   at   10:00   a.m.    be   vacated   and   continued   to

12   April 3, 2019, at the hour of 10:30 a.m.

13
14                 March
            DATED this    5, 2019.
                       _______ day of March, 2019.

15
16
                                                     UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                       3
